Citation Nr: 0823754	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-23 059	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right posterior tibial tendonitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left posterior tibial tendonitis.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1991 to 
February 1992 and January 2003 to January 2005.  He also 
served in the National Guard, which included periods of 
active duty training (ACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted entitlement to service connection 
for bilateral posterior tibial tendonitis with a single 10 
percent evaluation.  Jurisdiction over the veteran's claims 
was later transferred to the Albuquerque, New Mexico RO.  In 
a November 2006 decision, that RO assigned separate 10 
percent evaluations for right and left posterior tibial 
tendonitis, effective the date of the grant of service 
connection.  Because the maximum benefit was not granted, the 
issues of entitlement to higher evaluations remain on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993)

The veteran was scheduled for a Travel Board hearing in July 
2007, but failed to appear.  The veteran did not file a 
motion for a new hearing date within 15 days following the 
hearing date.  Accordingly, the case will be processed as 
though the request for a hearing had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2007).

In an October 2005 statement, the veteran stated that he's 
"starting to feel the depression and anxiety" of not being 
able to do what he used to do in service.  That statement 
could be interpreted as a claim for service connection for a 
psychiatric disability and is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

The veteran's service-connected right and left posterior 
tibial tendonitis is not manifested by limitation of motion 
of either ankle or moderate disability of either knee or 
ankle.  

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for right posterior tibial tendonitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5271, 5284 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for left posterior tibial tendonitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5271, 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in April 2005.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  The veteran has not alleged any 
prejudice; thus that burden has not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claims were awarded with an 
effective date of January 11, 2005, the day after separation 
from service, and that ratings were assigned for his service-
connected disabilities.  He was provided notice how to appeal 
that decision, and he did so.  He was provided a statement of 
the case that advised him of the applicable law and criteria 
required for a higher rating.  Although he was not provided 
pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the day after discharge as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

VA has obtained the veteran's service treatment records, 
assisted the veteran in obtaining evidence and afforded the 
veteran physical examinations to address the severity of his 
service-connected disabilities.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the 
severity of a particular disability, it is essential to 
consider its history.  Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  

The RO initially evaluated the veteran's right and left 
posterior tibial tendonitis  under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271-5024.  In the November 2006 rating 
decision, the RO cited 38 C.F.R. § 4.71a, Diagnostic Code 
5024-5271.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  In the selection of code numbers, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  In this way, the exact source of each rating can 
be easily identified.  

In assigning the separate 10 percent ratings, the RO re-
characterized the rating code used to describe the service-
connected condition.  Diagnostic Code 5024 refers to 
tenosynovitis.  Diagnostic Code 5271 refers to limitation of 
motion of the ankle.  

The diseases under Diagnostic Codes 5013 through 5024 will be 
rated on limitation of motion of affected parts as 
degenerative arthritis.  Although these disabilities are to 
be rated as degenerative arthritis (Diagnostic Code 5003), 
Note (2) to Diagnostic Code 5003 provides that the 20 percent 
and 10 percent ratings based on X-ray findings with no 
limitation of motion of the joint or joints will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation 
of motion of the ankle is rated as 20 percent disabling.  38 
C.F.R. § 4.71a.

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Factual Background and Analysis

In May 2005, the veteran was afforded a VA general 
examination.  At the time, the veteran reported noticing 
problems with swelling, heat and redness on several 
occasions, the last one occurring about three weeks prior.  
He also reported constant sharp pain.  It was noted that he 
wore orthotics and that he walked on the outside lateral 
aspect of his feet with this toes curled under.  He was able 
to walk on his heels and toes.  Visualization of the heels 
showed that they were in a varus position and that the feet 
curled inward.  For active and passive range of motion, 
dorsiflexion was from zero to 20 degrees and plantar flexion 
was from zero to 45 degrees, without pain.  With repetitive 
movement, pain was noted at the lateral malleolus by the 
third repetition.  Palpation of both ankles showed tenderness 
along the lateral malleolus and slight thickening thereof.  
Bilateral posterior tibial tendonitis was diagnosed.  

Of record is a March 2006 VA treatment note that states that 
the veteran's case was most challenging.  Range of motion was 
noted to be full, including ankle dorsiflexion, plantar 
flexion and both eversion and inversion.  There was no 
evidence of plantar fasciitis or of a medial/lateral 
collateral ligamentous strain.  The skin of the feet appeared 
healthy, with normal hair grown and no sores.  Neurologic 
examination was within normal limit, with sensation to light 
touch intact, except for a small region over the plantar 
aspect of the right foot (although that finding was not 
reproducible on repeat testing).  Propioception of the great 
toes was intact.  Strength was 5/5 about the hindfeet and 
forefeet.  X-rays of the feet and ankles were unremarkable.  
The examiner who authored this note could find no neurologic, 
true orthopedic or obvious underlying psychiatric pathology 
for the veteran's complaints.  It was felt that the veteran's 
problem was more of a conscious (or unconscious) effort to 
oddly posture his feet.  The examiner remarked that the fact 
that he was able to get the veteran's feet correctly aligned 
and witnessed them stay that way for a time, until the 
veteran thought about it, argued strongly against there being 
a true organic underlying pathologic process.  

In April 2006, the veteran was afforded a VA examination to 
address the severity of his bilateral tibial tendonitis.  At 
the time, the veteran reported flare-ups occurring weekly, 
which were aggravated by walking and relieved with rest and 
medication.  For pain, he took vicodin, methocarbamol and 
ibuprofen.  He was able to stand for up to one hour and walk 
one to three miles.  He used orthotics with fair 
effectiveness of relief.  

On physical examination, there was no abnormal motion, 
crepitus, edema, effusion, fatigability, instability, mass, 
muscle atrophy, painful motion or redness.  Spasm and 
tenseness of the feet were noted and described as mild.  
There was no tenderness, heat, weakness, incoordination or 
skin abnormalities.  The veteran had an abnormal gait and 
walked on the lateral edges of his feet.  There was no 
evidence of abnormal weight bearing.  Circulation was normal.  
There was no deformity or structural abnormality of the foot.  
There was no evidence of malunion/nonunion of the 
tarsal/metatarsal joints.  Range of motion was normal.  It 
was noted that prior nerve conduction studies were within 
normal limits.  Pain, fatigue, incoordination, lack of 
endurance or weakness of the ankles did not additionally 
limit joint function.  The examiner noted that the was 
currently employed as a highway maintainer, a job he'd held 
for 5 to 10 years, and he missed two weeks of work in the 
last 12 months.  

Bilateral tibial tendonitis was diagnosed.  The examiner 
specifically noted the March 2006 statement made by a VA 
physician and opined that he veteran did not have organic 
disease in his feet.  The examiner noted that there were 
significant effects on the veteran's occupation; moderate 
effects on exercise; mild effects on sports and driving and 
no effects on chores, shopping, recreation, traveling, 
feeding, bathing, dressing, toileting or grooming.  

Of record is an April 2006 personal statement from the 
veteran's wife.  In this statement she related that she would 
often rub the veteran's legs, ankles and feet to provide 
relief.  She also related that the veteran's condition was 
negatively impacting him at work and that the veteran had 
often said the he didn't "know how much more [he] could take 
the pain."

In assigning the separate 10 percent ratings, the RO re-
characterized the rating code used to describe the service-
connected condition.  Diagnostic Code 5024 refers to 
tenosynovitis.  Diagnostic Code 5271 refers to limitation of 
motion of the ankle.  

The diseases under Diagnostic Code 5024 will be rated on 
limitation of motion and Diagnostic Code 5271 provides 
ratings based on limitation of extension of the ankle.  Thus, 
the veteran's condition will be rated on limitation of 
motion.  

A rating in excess of 10 percent is not warranted under 
Diagnostic Code 5271.  Under that code, a 10 percent 
evaluation is warranted for moderate limitation of motion of 
the ankle and a 20 percent evaluation is permitted for marked 
limitation of motion.  The term "marked" is not defined by 
regulation; however, the overall regulatory scheme pertaining 
to the ankle contemplates 20 percent ratings in cases of 
ankylosis in poor weight bearing position, or problems so 
disabling that there is marked deformity or ankylosis in 
plantar flexion, less than 30 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5271, 5272, 5273, 5274.  The record 
does not indicate that the veteran's disability approximates 
such degree of severity.  Range of motion of the ankles has 
been described as normal and there are no findings of atrophy 
or deformity.  Strength has been described as 5/5.  

The Board has also considered Diagnostic Code 5262, with 
pertains to impairment of the tibia and fibula.  Under that 
code, a 10 percent rating is warranted for slight knee or 
ankle disability; a 20 percent rating is assigned for 
moderate knee or ankle disability.  As noted, the findings do 
not support assignment of an increased rating under the 
rating criteria pertaining to the ankle.  Again, while the 
term "moderate" is not defined by regulation, in 
determining the degree of disability which warrants the 
assignment of a higher rating, the Board notes that a 20 
percent rating is not warranted unless there is "moderate" 
impairment of the knee due to recurrent subluxation or 
lateral instability, Diagnostic Code 5257, limitation of 
flexion of the leg to 30 degrees, Diagnostic Code 5260, or 
limitation of extension to 15 degrees, Diagnostic Code 5261.  
The evidence of record does not show that the service-
connected disability results in impairment of the knees 
sufficient to warrant assignment of an increased rating under 
Diagnostic Code 5262.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40 and 4.59 concerning functional limitation and 
manifestations of pain.  While the evidence includes the 
veteran's complaints of pain, his range of motion has been 
consistently described by examiners as normal.  There is no 
indication that current bilateral ankle symptomatology 
resulted in increased functional impairment that would be a 
basis for an increased evaluation under 38 C.F.R. §§ 4.40 and 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although 
the most recent VA examination included the examiner's 
comment that the findings reflected significant impact on the 
veteran's occupation and mild to moderate effects on 
activities of daily living, the Board points out that the 
veteran had full range of motion with no diminution in 
strength.  The effect of pain must be considered when making 
a rating determination; however, a separate rating is not 
required for pain.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the veteran's disability level and 
symptomatology.  The veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations for the service-connected bilateral posterior 
tibial tendonitis are adequate and referral is not required.  
Thun v. Peake, 22 Vet. App. 111 (2008).




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for right posterior tibial tendonitis is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left posterior tibial tendonitis is denied.





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


